DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.
 	2.	Claims 114-124 and 128-129 have been cancelled.
3.	Claims 98-113 and 125-127 are currently being examined.
New Grounds of Rejection 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 125-127 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Amended claim 125 recites “(a) providing a fraction obtained by:(i) selectively separating a soluble fraction from a biological sample of a subject; and (ii) removing membrane-bound BCMA from the soluble fraction;”
Applicant argues that support for the amended claims can be found on pages 35-39 of the specification as filed.
A review of the cited support reveals support for detecting BCMA in serum. See, e.g., p. 35-lines 10-15.  However, this does not teach or suggest the steps of “(a) providing a fraction obtained by:(i) selectively separating a soluble fraction from a biological sample of a subject; and (ii) removing membrane-bound BCMA from the soluble fraction;” which are more detailed and specific than simply detecting BCMA in serum.  Thus, the amendment of claim 125, and by incorporation claims 126 and 127, is new matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

5.	Claims 98, 99, 103-110 and 125-127 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0084055 A1 (Gaiger et al. April 20, 2006, IDS), “Gaiger” in view of WO 2012/163805 (Algate et al. Dec. 6, 2012), “Algate”.
Gaiger teaches a  method for the detection of a hematological malignancy, in particular chronic lymphocytic leukemia (CLL) in a patient, said method comprising: (a) contacting a biological sample from the patient with a monoclonal antibody that specifically binds to a polypeptide comprising the sequence set forth in SEQ ID NO: 4, whereby said monoclonal 
SEQ ID NO: 4 is BCMA/Ly1732P.  See ¶¶ 0062 and 00673.
Gaiger teaches BCMA/Ly1732P is overexpressed in CLL.  See p. 65-Example 8.
Gaiger teaches detection of the proteins in blood or serum obtained from the patient. See ¶¶ 00523 and 0565.  
	Gaiger teaches that the level of the protein is elevated in the afflicted individual.  See ¶¶ 0565.  
Gaiger teaches determining the presence or absence of a hematological malignancy in a patient by detecting and comparing the level of protein to a predetermined cut-off value.  See ¶¶ 0566. 
Gaiger teaches monitoring the effectiveness of therapy using blood or sera samples obtained before and after treatment.  See ¶¶ 0304-307. 
Gaiger teaches hematological malignancy-related-antigens may be used as markers for monitoring disease progression or the response to therapy of a hematological malignancy. In this embodiment, assays as described above for the diagnosis of a hematological malignancy may be performed over time, and the change in the level of reactive polypeptide(s) evaluated. For example, the assays may be performed every 24-72 hours for a period of 6 months to 1 year, and thereafter performed as needed. In general, a malignancy is progressing in those patients in whom the level of polypeptide detected by the binding agent increases over time. In contrast, the malignancy is not progressing when the level of reactive polypeptide either remains constant or decreases with time.  See ¶¶ 0539 and 0582.

Gaiger teaches ELISAs, RIA, fluorescence activated cell sorting (FACS) and labeling with radioisotopes, fluorescent groups, luminescent groups, enzymes, biotin and dye particles.  See ¶¶ 0299, 300, 330, 0382, 0383, 0531-0533 and 0573. 
Gaiger teaches a strip lateral flow assay.  See ¶¶ 0532-0533. 
Gaiger does not explicitly teach measuring BCMA in a first and second serum sample from a diagnosed CLL patient or a plurality of first and second serum samples from a diagnosed CLL patient and a control subject. 
Algate teaches that soluble BCMA is detected in serum from normal subjects and multiple myeloma patients.  See pp. 71-72-§ 7.2 and Figure 20. 
Algate teaches that blood samples were spun at 10,000 rpm and the serum was transferred to micro-centrifuge tubes.  This centrifugation selectively separates the soluble serum fraction from the insoluble membrane bound BCMA. 
Algate teaches that serum BCMA may be a novel biomarker for monitoring multiple myeloma and other plasma cell diseases.  See p. 71-lines 29-31.
It would have been prima facie obvious at the time invention was made given that the level of skill in the art was high to combine the teachings of Gaiger  and Algate and  detect BCMA in serum samples from patients suspected of having CLL and serum samples from . 

6.	Claims 100 and 111 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0084055 A1 (Gaiger et al. April 20, 2006, IDS), “Gaiger” in view of WO 2012/163805 (Algate et al. Dec. 6, 2012), “Algate”, as applied to claims 98, 99, 103-110 and 125-127 above, and further in view of Concise Medical Dictionary (serum 2010), “Concise” for the reasons of record.
Gaiger teaches as set forth above, but does not teach detecting BCMA in plasma.
Concise teaches blood serum is essentially similar in composition to plasma but lacks fibrinogen and other substances that are used in the coagulation process.
It would have been prima facie obvious at the time invention was made given that the level of skill in the art was high to combine the teachings of Gaiger, Algate and Concise to detect BCMA in plasma because Gaiger and Algate teach detecting BCMA in serum and Concise .  

Response to Arguments
7.	Applicant argues that obviousness requires a suggestion of all the elements in a claim! and an explicit, apparent reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed invention does” with a reasonable expectation of success.
Applicant argues that the Examiner has cited Gaiger for allegedly teaching the use of immunohistochemistry or strip test/lateral flow assays for detection of various proteins, including BCMA (called "Ly1732P"). The Examiner argues that Gaiger teaches that BCMA is overexpressed in CLL, and that it would have been obvious to use BCMA to diagnose CLL and monitor therapy. The Examiner acknowledges that Gaiger does not explicitly teach “measuring BCMA in a first and second serum sample from a diagnosed CLL patient or a plurality of first and second serum samples from a diagnosed CLL patient and a control patient”. However, the Examiner is of the view that performing such a comparison would have been obvious.
Applicant previously argued in the March 1, 2021 response that Gaiger fails to explicitly teach serum detection of BCMA because the examples looked at mRNA expression in tumour and normal tissue and because the amino acid sequences identified for BCMA included transmembrane domains, suggesting that BCMA is a cell-associated protein. Regardless the Examiner is firmly of the view that because Gaiger generally mentioned blood and serum 
Applicant argues that with respect to Sanchez et al., Applicant submits the publication is disqualified as prior art for being the inventors’ own disclosure, published within the grace period. In this instance, the present application has an effective filing date of February 8, 2013, and publications by the inventors published less than 1 year prior to the effective filing (1.e., after February 8, 2012) are not prior art under pre-AIA  102(b). The Sanchez et al. 2012 reference has a July 18, 2012 publication date, which is clearly after February 8, 2012, hence it is not prior art. Furthermore, in the parent application US 14/766,694 the inventors swore behind this publication with the submission of several declarations under 37 C.F.R. § 1.131 establishing that it is not prior art. Accordingly, at the time of the present invention there was therefore no evidence that BCMA was present in serum.

Applicant’s arguments have been considered, but have not been found persuasive.  Algate teaches that soluble BCMA is detected in serum.  Algate qualifies as prior art as of its publication date of December 6, 2012.  Thus, whether or not the Sanchez et al. 2012 reference qualifies as prior art, Algate teaches that soluble BCMA is detected in serum and qualifies as prior art.  Additionally, Sanchez was not relied upon in making the rejection.  Thus, Applicant’s arguments are not found persuasive. 


Applicant argues that regarding claim 100, the Concise Medical Dictionary reference, appears to have been cited only for allegedly teaching that "blood serum is essentially similar in composition to plasma but lacks fibrinogen and other substances used in the coagulation process". However, this fails to cure the deficiency of Gaiger, which suggests that BCMA is a cell-associated protein and makes no suggestion of its presence in serum.
Applicant submits that a person of skill in the art would have no motivation to combine the teachings Gaiger in the way the Examiner has alleged to arrive at the claimed invention with any reasonable expectation of success at least because Gaiger teaches away from detecting BCMA in serum by only suggesting that it is a cell-associated protein.

Applicant's arguments have been considered, but have not been found persuasive.  With regard to whether or not BCMA was known in the art to be present in serum, Algate teaches the detection of BCMA in serum. See abstract.  Thus, one of skill in the art would have known that BCMA is detectable in serum at the time the invention was made. 
Gaiger teaches detection of hematological malignancies including chronic lymphocytic leukemia with an assay to detect the BCMA (SEQ ID NO: 4) protein. See claims 34 and 37.  Gaiger clearly teaches detection of the proteins in blood or serum obtained from the patient. See ¶¶ 00523 and 0565.  One of skill in the art could have readily chosen among the limited known sample options described by Gaiger, Algate, and/or Concise to detect BCMA. 
Additionally, the teachings of Gaiger that BCMA has transmembrane domains is not a teaching away from detecting BCMA in serum or plasma.  It simply a description of the potential structure of BCMA.  Additionally, membrane bound BCMA proteins could be cleaved from a cell or cell fragments containing BCMA and could be detected in serum or plasma as demonstrated by the teachings of Algate.  Therefore, it would have been prima facie obvious to detect BCMA in serum or plasma based on the teachings of Gaiger, Algate and/or Concise.  Thus, Applicant’s arguments are not found persuasive and the rejection is maintained for the reasons of record.
Conclusion
8.	All other objections and rejections recited in the Office Action of May 03, 2021 are withdrawn.
s 98-100, 103-111 and 125-127 are rejected. Claims 101, 102, and 112-113 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	No claims allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642